Citation Nr: 0518427	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-37 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a scar on the neck.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and post-
traumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension, 
claimed as secondary to depression.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
September 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran and his wife testified before the undersigned 
Veterans Law Judge via videoconferencing technology in April 
2005.  A transcript of the veteran's hearing has been 
associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to the veteran's appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

Review of the record reveals that the RO has failed to fully 
comply with the notification and assistance provisions of the 
VCAA.  In this regard, the Board notes that while a letter 
concerning the VCAA was sent to the veteran in October 2002, 
the veteran has not been provided appropriate notice 
regarding the evidence currently of record, which outstanding 
evidence the veteran is responsible for submitting, and which 
evidence VA would assist him in obtaining.

With respect to the veteran's claim for a knee disability, 
the Board notes that in April 1989 the veteran complained of 
knee stiffness and episodes of locking.  The assessment was 
chronic knee pain.  In September 1989 the veteran complained 
of right knee pain secondary to a football incident.  Medial 
collateral ligament strain was assessed.  A November 2002 VA 
progress note indicates the veteran's report of knee pain 
since active duty.  The veteran should be afforded an 
examination to determine the etiology of his claimed knee 
disability.

Review of the veteran's service medical records indicates 
that he was diagnosed with adjustment disorder with 
disturbance of conduct during service.  The veteran's current 
VA treatment problem list indicates a diagnosis of reactive 
depression.  The Board also notes that a July 2004 VA mental 
health progress note included the veteran's report of sexual 
harassment in service, and reflected his belief that he might 
have PTSD.  Appropriate development of this claim should be 
carried out.  Additionally, an examination should be 
conducted to determine whether any currently present 
psychiatric disorder is etiologically related to psychiatric 
findings noted in service.

The veteran also claims that he suffers from hypertension due 
to his claimed psychiatric disorder.  Further development and 
adjudication of the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder may provide 
evidence in support of his claim for hypertension.  The Board 
has therefore concluded that it would be inappropriate at 
this juncture to enter a final determination on the issue of 
service connection for hypertension, pending the actions 
directed below.  See Henderson v. West, 12 Vet.App. 11 
(1998), citing Harris v. Derwinski, 1 Vet.App. 180 (1991), 
for the proposition that where a decision on one issue would 
have a "significant impact" upon another, and that impact in 
turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the 
claims are inextricably intertwined.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  
Compliance requires that the veteran be 
notified of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the specific 
claim or claims.  The RO must indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  The veteran 
should also be specifically advised 
concerning the evidence and information 
necessary to support a claim of 
entitlement to service connection for 
PTSD based on personal assault.  The 
guidance found in M21-1, Part III, 
Chapter 5, pertaining to such claims 
should be followed.  After the veteran 
and his representative have been given 
notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), they 
should be given the opportunity to 
respond.

2.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, which treated 
the veteran for his claimed disabilities 
since his separation from service.  After 
the veteran has signed the appropriate 
releases, those records which have not 
already been associated with the record 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
any currently present disability of 
either knee.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  Based upon the review of the 
claims folders and the examination 
results, the examiner should provide an 
opinion with respect to whether it is at 
least as likely as not that any currently 
present knee disability is etiologically 
related to the veteran's military 
service.  The rationale for all opinions 
expressed must be clearly set forth by 
the physician in the examination report.  

4.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the nature and etiology of any 
currently present acquired psychiatric 
disability.  All indicated tests and 
studies are to be performed, and all 
currently present psychiatric disorders 
should be clearly identified.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  A diagnosis of PTSD under DSM 
IV criteria should be made or ruled out.  
If PTSD is diagnosed, the examiner should 
identify the specific stressor or 
stressors that support that diagnosis.  
If PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  With regard to any other currently 
present acquired psychiatric disorder, 
the examiner should provide an opinion 
with respect to whether it is at least as 
likely as not that the disorder is 
etiologically related to the veteran's 
military service.  The rationale for all 
opinions expressed must be clearly set 
forth by the physician in the examination 
report.  

5.  If a psychiatric disorder is 
diagnosed and found to be etiologically 
related to the veteran's military 
service, the RO should then schedule a VA 
examination to determine the nature and 
extent of the veteran's hypertension.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.   Based upon 
the review of the claims folders and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that the veteran's hypertension is 
etiologically related to the veteran's 
military service.  The rationale for all 
opinions expressed must be clearly set 
forth by the physician in the examination 
report.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

8.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




